DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “Continue RAISE Event” 209 in figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 8 is objected to because of the following informalities:  the term “from the controller” appears in line 2 and line 3, but should only appear once.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a controller providing a current” in line 4. It is unclear if the claim limitations following “providing” are intended by the applicant to be interpreted as functional limitations that would not further limit the claim, as any controller would be considered capable of the functional limitations. It appears the claim should read “a controller configured to provide a signal” to positively recite the claim limitations. 
Claims 2-4 are rejected for their dependency on claim 1. 

Claim 2 recites “the current to the proportional solenoid valve increases during the lifting of the plurality of cutting units.” This phrasing is not clear; it could be interpreted to mean 1) raising the cutting units causes the current to the valve to increase, or 2) the cutting units are raised, and an operator increases the current to the valve. It is suggested to instead read “wherein the operator control increases the current to the proportional solenoid valve during the lifting of the plurality of cutting units,” as there is no support in the disclosure for the first interpretation.
Claim 11 is rejected with the same reasoning used to reject claim 2, claim 12 is rejected for its dependency on claim 11.

Claim 12 recites the limitation "the starting current" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the ending current" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Boruff (US 20170188509 A1) in view of Halgrimson (US 5524424 A).

Regarding claim 1, Boruff discloses an adjustable lift rate system, comprising: a riding greensmower (a greens mower, paragraph 11) having a lift and lower circuit (158) including a plurality of hydraulic lift cylinders (166, 168, 170) to lift and lower a plurality of cutting units; and 
a controller (178) providing a current to a proportional solenoid valve (164, in figure 1b Boruff depicts the solenoid valve with an adjustability arrow symbol, which indicates that it is a proportional valve) to bypass the hydraulic lift cylinders; and,
an operator control (operator input devices, paragraph 13, and raise-lower lever 144).
Boruff does not disclose that the operator control is for adjusting the current to the proportional solenoid valve to adjust a lift rate and a lower rate of the plurality of cutting units.
In the same field of endeavor, Halgrimson discloses an operator control (interface 28, raise rate signal generator 54, lowering rate signal generator 56) which adjusts a current to a valve (32) so that a lift/lowering rate of a harvesting implement (22) is adjustable.
It would be obvious to one of ordinary skill in the art to provide the proportional solenoid valve disclosed by Boruff with an operator control for adjusting the current provided to the valve, as disclosed by Halgrimson, to give the operator control in the case that manual adjustment is needed or desired, thereby providing a more versatile device. 

Regarding claim 2, the resultant combination discloses wherein the current to the proportional solenoid valve increases during the lifting of the plurality of cutting units. As established above in claim 1: as the operator adjusts the solenoid valve, the current will increase as the cutting units are either raised or lowered.  
 
Regarding claim 3, the resultant combination discloses the adjustable lift rate system of claim 1 wherein the current to the proportional solenoid valve increases to slow the lift rate of the plurality of cutting units. It can be seen that the structure of the valve disclosed by Boruff (164 in the combination above) is the same as that as the valve (128) in figure 5 of the present application, and would therefore function in the same way.

Regarding claim 4, Halgrimson, of the resultant combination, discloses the adjustable lift rate system of claim 1 wherein the controller provides a constant starting current, a ramp of increasing current, and a constant ending current to the proportional solenoid valve (col. 9 lines 46-58).

Regarding claim 5, Boruff discloses an adjustable lift rate system comprising: 
a lift and lower circuit (158) for raising and lowering a plurality of cutting units of a grass mowing machine (a greens mower, paragraph 11); and 
a controller (178) that controls a rate of raising and lowering the cutting units (in figure 1b Boruff depicts solenoid valve 164 with an adjustability arrow symbol, which indicates that it is a proportional valve).
Boruff does not disclose an operator adjustable display that reduces the rate during the raising and lowering of the plurality of cutting units.
In the same field of endeavor, Halgrimson discloses an operator control (interface 28, raise rate signal generator 54, lowering rate signal generator 56) which adjusts a current to a valve (32) so that a lift/lowering rate of a harvesting implement (22) is adjustable.
It would be obvious to one of ordinary skill in the art to provide the proportional solenoid valve disclosed by Boruff with an operator control for adjusting the current provided to the valve, as disclosed by Halgrimson, to give the operator control in the case that manual adjustment is needed or desired, thereby providing a more versatile device.  

Regarding claim 6, Boruff, of the resultant combination, discloses the adjustable lift rate system of claim 5 wherein the lift and lower circuit is a hydraulic circuit (158) having a plurality of hydraulic cylinders (166, 168, 170).

Regarding claim 7, the resultant combination discloses the adjustable lift rate system of claim 5 further comprising a proportional solenoid valve that receives an increased current from the controller to reduce the rate during raising of the plurality of cutting units. It can be seen that the structure of the valve disclosed by Boruff (164 in the combination above) is the same as that as the valve (128) in figure 5 of the present application, and would therefore function in the same way.

Regarding claim 8, Halgrimson, of the resultant combination, discloses the adjustable lift rate system of claim 7 wherein the increased current from the controller includes a starting current that is constant, a ramp of increased current, and an ending current that is constant from the controller (col. 9 lines 46-58).

Regarding claim 9, Boruff discloses an adjustable lift rate system comprising: 
a plurality of cutting units, each cutting unit supported by a lift arm that is raised and lowered using a hydraulic cylinder (166, 168, 170); and 
a proportional solenoid valve that is adjustable (164, in figure 1b Boruff depicts the solenoid valve with an adjustability arrow symbol, which indicates that it is a proportional valve).
Boruff does not disclose wherein the proportional solenoid valve is operator adjustable to adjust how much hydraulic fluid is diverted from the hydraulic cylinders.
In the same field of endeavor, Halgrimson discloses an operator control (interface 28, raise rate signal generator 54, lowering rate signal generator 56) which adjusts a current to a valve (32) so that a lift/lowering rate of a harvesting implement (22) is adjustable.
It would be obvious to one of ordinary skill in the art to provide the proportional solenoid valve disclosed by Boruff with an operator control for adjusting the current provided to the valve, as disclosed by Halgrimson, to give the operator control in the case that manual adjustment is needed or desired, thereby providing a more versatile device. 

Regarding claim 10, the resultant combination discloses the adjustable lift rate system of claim 9 wherein a current to the proportional solenoid valve is operator adjustable and increases as the hydraulic fluid diverted from the hydraulic cylinders increases. It can be seen that the structure of the valve disclosed by Boruff (164 in the combination above) is the same as that as the valve (128) in figure 5 of the present application, and would therefore function in the same way.

Regarding claim 11, the resultant combination discloses the adjustable lift rate system of claim 10 wherein the current increases as the cutting units are raised or lowered. As established above in claim 9: as the operator adjusts the solenoid valve, the current will increase as the cutting units are either raised or lowered.  

Regarding claim 12, Halgrimson, of the resultant combination, discloses the adjustable lift rate system of claim 11, wherein the starting current is constant, then the current ramps up, and the ending current is constant (col. 9 lines 46-58).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6052973 A discloses a variable throttle valve for adjusting the raising speed of lift cylinders. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         
/Alicia Torres/               Primary Examiner, Art Unit 3671